DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,5,10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Miller(6432149).
	Miller teaches in figure 1 a method of capturing soot comprising combusting a first precursor(pitch 4) in a burner(24) to product a soot stream(high velocity soot stream S), the soot stream comprising soot and exiting the burner at an outlet, and directing a capture medium( water 31 and jets of water through perforations 438 in figure 5; column 3 lines 29-32. column 6 lines 5-11) to the soot stream, the capture medium contacting the soot in an impact region(narrowed nozzle 24B for products of combustion), the soot having a temperature greater than 50 degrees C in the impact region.  Miller further teaches wherein the capture medium comprises a liquid.  Miller further teaches wherein the impact region is at a distance less than 1m from the outlet. Miller further teaches wherein the temperature of the soot in the impact region is great than 250 degrees C.
Allowable Subject Matter
s 2,3,6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 recites “wherein the first precursor comprises a silicon containing compound or a titanium containing compound”.  Miller(6432149) teaches a pitch precursor.   Hrdina et al(6606883) in figure 2 includes capturing a soot preform within a furnace(76), including providing a mixture of a silicon precursor(46) and a titanium precursor(60) to a mixing manifold(56), and fuel/oxygen mixture from a premixing chamber(97), to a pair of burners(70), wherein the soot preform is directed onto a flat porous preform(102).   However Hrdina does not teach or suggest directing a capture medium to a soot stream, where a capture stream would teach against impacting a soot stream to the flat porous preform.  Furthermore Miller teaches directing the soot stream(S) to a molten metal (8), therefore substitution of silicon or titanium precursor would teach against the function of directing the soot stream to a molten metal.  

Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 11 recites “ a method of capturing soot, comprising: combusting a first precursor in a burner to produce a soot stream comprising soot, and passing a capture medium into the soot stream proximate the burner such that the soot is captured in the capture medium and forms a slurry”.  Miller teaches in figure 1 a method of capturing soot comprising combusting a first precursor(pitch 4) in a burner(24) to product a soot  allowed.
	Claim 15 recites “a method of capturing soot, comprising: combusting a first precursor comprising a silicon-containing compound and a second precursor in a burner to produce a soot stream comprising soot; passing water as a vapor and aerosol into the soot stream proximate the burner such that the soot is captured in the water and forms a slurry; recirculating the slurry through the soot stream such that the slurry is from about 20 wt% to about 80 wt% of the soot; and mixing a second slurry with the slurry, wherein the second slurry has a different wt% of the soot than the slurry”.  Miller teaches in figure 1 a method of capturing soot comprising combusting a first precursor(pitch 4) in a burner(24) to product a soot stream(high velocity soot stream S),  allowed.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 31, 2021